Citation Nr: 1758557	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  05-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for tinea versicolor with tinea cruris.

2.  Entitlement to service connection for residuals of a right wrist laceration.

3.  Entitlement to service connection for dermatomyositis.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression not otherwise specified (NOS).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis, and entitlement to service connection for sarcoidosis.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004, February 2006, and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the claims for entitlement to an increased rating for tinea versicolor with tinea cruris, entitlement to service connection for residuals of a right wrist laceration, entitlement to service connection for dermatomyositis, and whether new and material evidence has been received to reopen claims for a right knee and left ankle disability, in April 2008, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the evidentiary record.  

In a September 2010 decision, the Board reopened the Veteran's claims of entitlement to service connection for a right knee disability and for a left ankle disability, and remanded those claims, as well as the Veteran's claims of entitlement to service connection for residual of a right wrist laceration, for dermatomyositis, and entitlement to an increased disability rating for tinea versicolor with tinea cruris, for further development.

In an April 2012 rating decision, the Appeals Management Center granted an evaluation of 30 percent for the Veteran's service-connected tinea versicolor with tinea cruris, effective October 9, 2002.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2013, the Veteran was notified that the Acting VLJ who presided over his April 2008 hearing was no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2017).  In February 2013, VA received the Veteran's response requesting to appear at a hearing before a VLJ of the Board at his local regional office.  As such, in March 2013, the Board remanded the claims for entitlement to an increased rating for tinea versicolor with tinea cruris, entitlement to service connection for residuals of a right wrist laceration, entitlement to service connection for a left ankle disability, entitlement to service connection for a right knee disability, and entitlement to service connection for dermatomyositis to afford the Veteran a new Travel Board hearing per his request.  This hearing was not scheduled before the matter was returned to the Board.  

In March 2016, the Board again remanded the claims for a Travel Board hearing.  This remand also included the newly certified issues of entitlement to service connection for hepatitis C, entitlement to service connection for PTSD, and whether new and material evidence had been received to reopen the claims for entitlement to service connection for sarcoidosis and bronchitis.  However, in a submission dated in June 2016, the Veteran's representative indicated that the Veteran did not wish to participate in a hearing.  Therefore, no further action is necessary in this regard.  See 38 C.F.R. § 20.704(e) (2017).

In May 2017, the Veteran's representative submitted a Privacy Act request for a copy of the Veteran's claims file.  However, in November 2017, the Veteran's representative withdrew this request.  Therefore, no further action is necessary in this regard.

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  His claims file also includes a diagnosis of depression NOS.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issues of entitlement to an increased rating for tinea versicolor with tinea cruris, entitlement to service connection for residuals of a right wrist laceration, entitlement to service connection for dermatomyositis, entitlement to service connection for a right knee disability, entitlement to service connection for a left ankle disability, entitlement to service connection for hepatitis C, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for sarcoidosis, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic bronchitis, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the claim of entitlement to service connection for sarcoidosis.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since February 2006, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for sarcoidosis.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for sarcoidosis, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the February 2006 rating decision is new and material, and the claim of entitlement to service connection for sarcoidosis is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for sarcoidosis in a final rating decision dated in February 2006.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In June 2007, the Veteran filed a claim to reopen entitlement to service connection for sarcoidosis.  In a July 2009 rating decision, the RO denied to reopen entitlement to service connection for sarcoidosis.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in February 2006, whereby the RO denied service connection for sarcoidosis, the evidence consisted of the Veteran's service treatment records,  VA treatment records, an article on sarcoidosis, and the Veteran's lay statements.  The service treatment records were silent for complaints of, or treatment for, sarcoidosis.  The VA treatment records contained conflicting information regarding a diagnosis of sarcoidosis.  In December 2003, the Veteran's private treating physician indicated that the Veteran had sarcoidosis.  However, in August 2005, a pulmonary specialist indicated that the Veteran did not have sarcoidosis because his computerized axial tomography scan was not consistent with sarcoidosis. 

In its February 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sarcoidosis based on the determination that there was no evidence that sarcoidosis existed or was caused by an event while in the service.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in February 2006 includes a statement dated in April 2006 from Dr. S. K., from the Chief Section of Rheumatology at the VA medical center.  Dr. S. K. noted the service treatment records showing complaints of right knee and left ankle pain.  Dr. S. K. explained that the VA record showed a diagnosis of sarcoidosis with joint and pulmonary involvement.  Dr. S. K. indicated that sarcoidosis was a chronic illness of unknown etiology, possibly linked to environmental exposures.  Dr. S. K. explained that because it could be a chronic illness, it was likely that the onset of the illness dated back to 1976/1977, when the Veteran first had joint complaints.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in February 2006, and it raises a reasonable possibility of substantiating the claim, as it suggests that the Veteran's sarcoidosis had an onset in service.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for sarcoidosis.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sarcoidosis is reopened, and to this extent only, the appeal is granted.


REMAND

At the outset, the Board notes that following the March 2016 remand, the Veteran submitted additional evidence in support of his claims.  See statements dated in July 2016.  The Board also notes that the RO did not issue a supplemental statement of the case (SSOC) prior to returning these matters to the Board.  In a November 2017 submission, the Veteran's representative noted the Veteran's newly submitted statements, and also noted that the Veteran was afforded a VA examination in August.  This examination is not of record.  The representative argued that the RO's failure to issue an SSOC in response to the Board's March 2016 remand was a Stegall violation.  See Stegall v. West, 11 Vet. App. 268 (1998).  The representative requested that the Board remand the Veteran's claims for initial AOJ review of this new evidence.  

The Board finds that the RO's failure to issue an SSOC following the March 2016 remand was not a Stegall violation as the Veteran's representative has argued, because the March 2016 remand did not instruct the RO to issue an SSOC prior to returning the matter to the Board.  However, as new and pertinent evidence pertaining to these claims has been submitted, and the representative has declined to waive initial review by the AOJ, these claims must be remanded for initial AOJ consideration and issuance of an SSOC.  Moreover, the Board notes that although the July 2016 statements did not pertain to the claim for a rating in excess of 30 percent for tinea versicolor with tinea cruris or the claim for entitlement to service connection for residuals of a right wrist laceration, it is unclear whether the August VA examination noted by the Veteran's representative pertains to either of these claims.  As such, all of the claims must be remanded to obtain outstanding VA treatment records, to specifically include the above-noted August examination, and for initial AOJ consideration of the new evidence, as requested by the Veteran's representative.

As to the Veteran's claim for entitlement to a disability rating in excess of 30 percent for tinea versicolor with tinea cruris, while on remand, a new VA examination is warranted to assess the current severity of this disability.  The examination should be scheduled during a flare-up, if possible, as the Veteran has reported that his tinea versicolor is worse in the summertime, which was noted to be typical for this condition by the February 2012 VA examiner.

As to the Veteran's claim for entitlement to service connection for hepatitis C, the Veteran's VA treatment records show a current diagnosis of hepatitis C.  See, e.g., October 2011 VA treatment record (noting a past medical history of hepatitis C, diagnosed in 1980); see also VAMC Problem List (noting an onset of hepatitis C in May 2005).  The Veteran has claimed that he was exposed to hepatitis C through the use of an air gun to give inoculations while he was in service.  See, e.g., September 2008 and July 2016 submissions.  While on remand, an opinion must be obtained which addresses the etiology of the Veteran's hepatitis C, with consideration of the Veteran's assertion that his hepatitis C was caused by air gun inoculations in service.

As to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has claimed that he has PTSD as a result of various stressors in service, to include from being on sea duty on an aircraft carrier, from being in a typhoon while on sea duty, and from watching two pilots killed during his watch.  See, e.g., September 2008 submission, February 2010 appeal on a VA Form 9, and July 2016 submission.  However, the RO has been unable to verify the Veteran's claimed stressors.  See June 2009 Formal Finding of Lack of Information Required to Verify Stressors in connection with the Veteran's PTSD claim.  The Board notes that on the Veteran's January 1976 Report of Medical History on entrance into service, the Veteran reported nervous trouble on entrance into service.  He explained that when he was 15, he had a nervous stomach and took medications.  He denied any current problems on entrance, and his psychiatric examinations on entrance and separation were within normal limits.  The Veteran's post-service  treatment records do not reveal a diagnosis of PTSD, but they do show ongoing psychiatric treatment and a current diagnosis of depression NOS going back to at least 2000.  See, e.g., private treatment record from Parkland Health & Hospital System dated in June 2000 (noting depression) and September 2002 VA treatment record (diagnosing depression and insomnia).  

In view of the foregoing, the Board finds there is insufficient medical evidence to make a decision on the claim.  As such, while on remand, the Veteran should be afforded a VA examination that addresses the nature and etiology of any current diagnosed acquired psychiatric disorder.  

As to the Veteran's claim for entitlement to service connection for sarcoidosis, the Veteran has claimed that he has sarcoidosis from exposure to jet fuel through the showers of the aircraft carrier he was stationed on in service.  He was diagnosed with pulmonary sarcoidosis by open lung biopsy in 1998.  

The record contains opinions for and against the claim.  In a statement dated in April 2006, Dr. S. K from the Chief Section of Rheumatology at the VA medical center noted that the service treatment records showed complaints of right knee and left ankle pain.  Dr. S. K. explained that the VA record showed a diagnosis of sarcoidosis with joint and pulmonary involvement.  Dr. S. K. indicated that sarcoidosis was a chronic illness of unknown etiology, possibly linked to environmental exposures.  Dr. S. K. explained that because it could be a chronic illness, it was likely that the onset of the illness dated back to 1976/1977, when the Veteran first had joint complaints.  On the other hand, in a VA opinion dated in February 2012, the examiner found that the Veteran's sarcoidosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there were no entries in the service treatment records dealing with any rheumatologic complaints, and the only skin rashes were tinea versicolor and tinea cruris.  The examiner noted that the Veteran was not diagnosed with pulmonary sarcoidosis until many years after service, therefore, the likelihood of any service connection was quite remote at best, and, in his opinion, not present.

The Board finds that the opinions of record are not sufficient to decide the claim.  In particular, Dr. S. K.'s opinion relied on the complaints of right knee and left ankle pain in service as support for finding that it was likely that the onset of the Veteran's sarcoidosis dated back to 1976/1977, when the Veteran first had joint complaints.  However, the Board finds that these joint complaints arose following specific slip-and-fall injuries in service.  Moreover, the February 2012 VA examiner did not address the Veteran's assertions that his sarcoidosis was caused by environmental exposure to jet fuel in service.  In light of the foregoing, while on remand, an opinion must be obtained which addresses the etiology of the Veteran's sarcoidosis, with consideration of the service treatment records noting right knee and left ankle joint pain in service and the Veteran's assertions that his sarcoidosis was caused by environmental exposure to jet fuel in service.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Associate with the claims file all relevant VA treatment records dated from March 2012 to the present, to specifically include any VA examinations dated in August 2016 (and/or August 2017).  If no such examination was conducted, this should be noted and explained in the claims file.

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, the Veteran should be afforded a VA 
	examination to ascertain the current severity and 
	manifestations of his tinea versicolor with tinea cruris 
	during a flare-up, if possible.  Any and all studies, 
	tests, and evaluations deemed necessary by the 
	examiner should be performed.  The examiner is 
	requested to review all pertinent records associated 
	with the claims file.

	The examiner should report all signs and symptoms
   necessary for evaluating the disability under the 
   rating criteria.  In particular, the examiner should state 
   the percent of the entire body affected and the percent 
   of the exposed areas affected.  He or she should also 
   indicate whether the Veteran requires intermittent 
   systemic therapy, such as corticosteroids or other 
   immunosuppressive drugs, and if so, the duration and
   frequency during the past 12-month period.

3.   After the development in Step 1 has been completed, 
	obtain an opinion regarding the etiology of the 
	Veteran's hepatitis C.  The claims folder (including a 
	copy of this remand) should be reviewed by the 
	examiner.  If, and only if, determined necessary by the 
	VA examiner, the Veteran should be scheduled for 
	another VA examination.  
	
The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C began in service, or is otherwise related to service.

The examiner must specifically address the Veteran's assertion that his hepatitis C was caused by air gun inoculations in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   After the development in Step 1 has been completed, 
	arrange for the Veteran to undergo a VA 
	psychiatric examination in order to determine the 
	nature, extent of severity, and etiology of any 
	psychiatric disorder(s) which may be present (under 
	DSM-IV criteria), to include PTSD and depression 
	NOS.  The claims file, including a copy of this 
	remand, must be made available to and reviewed by 
	the examiner in conjunction with the examination.  
	Any further indicated tests and studies, to include 
	psychological studies, should be conducted to identify 
	all current psychiatric disorders.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)  Identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time during the appeal period. 

b) Provide an opinion as to whether any current acquired psychiatric disorder clearly and unmistakably preexisted service, and, if so, whether it clearly and unmistakably did not increase in severity beyond the natural progression of the disability during service.  

      The examiner should note and address the January 
      1976 Report of Medical History on entrance into 
      service, in which the Veteran reported nervous 
trouble, and explained that when he was 15, he had a nervous stomach and took medications, but 
      denied any problems at that time.  The examiner 
      should also note and address the normal 
psychiatric examinations on entrance and separation.  

c)  If the examiner finds that any current acquired psychiatric disorder did not clearly and unmistakably preexist service, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disorder was either incurred in, or is otherwise related to, the Veteran's active duty service.

The examiner should note and address the Veteran's reports of various stressors in service, to include from being on sea duty on an aircraft carrier, from being in a typhoon while on sea duty, and from watching two pilots killed during his watch.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

5.   After the development in Step 1 has been completed, 
	obtain an opinion regarding the etiology of the 
	Veteran's sarcoidosis.  The claims folder (including a 
	copy of this remand) should be reviewed by the 
	examiner.  If, and only if, determined necessary by the 
	VA examiner, the Veteran should be scheduled for 
	another VA examination.  
	
The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's sarcoidosis began in service, or is otherwise related to service.

The examiner must address the Veteran's assertion that his sarcoidosis was caused by environmental exposure to jet fuel in service.  

The examiner must also address whether the December 1976 complaint of right knee pain and the May 1977 complaint of left ankle pain could have been manifestations of the Veteran's sarcoidosis, as found by Dr. S. K. in April 2006.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

6.   After completing any additional development deemed 
	necessary, readjudicate the Veteran's claims.  If any 
	benefit sought remains denied, a supplemental 
	statement of the case should be provided to the 
	Veteran and his representative after according the 
	requisite time to respond.  The matters should then 
   be returned to the Board for appropriate appellate 
   review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


